      Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE
 APPLICATION FOR A WARRANT
 AUTHORIZING THE INSTALLATION                              19-mj-212-01-AJ
                                                 Case No. ____________________
 AND MONITORING OF A TRACKING
 DEVICE IN OR ON A 2006 GREY
 HONDA CRV, VIN                                  Filed Under Seal
 SHSRD78826U444143, NH REG
 4535105

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Task Force Officer Kevin Rutina, being first duly sworn, hereby depose and

state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.      I am an investigative or law enforcement officer of the United States

within the meaning of Section 2510(7) of Title 18, United States Code, and am

empowered by law to conduct investigations of and to make arrests for offenses

enumerated in Section 2516 of Title 18, United States Code. I also am a “federal law

enforcement officer” within the meaning of Rule 41 of the Federal Rules of Criminal

Procedure.

       2.      I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 3117 to authorize the

installation and monitoring of a tracking device in or on the following vehicle: a 2006

Grey Honda CRV, with vehicle identification number SHSRD78826U444143, New

Hampshire registration 4535105, registered to Simon Sepulveda Saez, 502 Spruce Street

#3, Manchester, New Hampshire (the “Subject Vehicle”) believed to be used by a drug

                                             1
      Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 2 of 11



trafficker known as “Laurey.” Based on the facts set forth in this affidavit, I believe that

the Subject Vehicle is being used by Laurey in furtherance of violating Title 21, United

States Code, Sections 841(a)(1)(distribution of controlled substances) and 846

(conspiracy to distribute controlled substances) and that there is probable cause to believe

that the installation of a tracking device in or on the Subject Vehicle and use of the

tracking device will lead to evidence, fruits, and instrumentalities of the aforementioned

crimes as well as to the identification of individuals who are engaged in the commission

of those and related crimes.

       3.      I am a Trooper First Class with the New Hampshire State Police Narcotics

Investigations Unit assigned as a Drug Enforcement Administration (“DEA”) Task Force

Officer with the Southern New Hampshire DEA High Intensity Drug Trafficking Area

Task Force in the Manchester District Office and have been so assigned since March of

2019. I have been employed by the New Hampshire State Police since February of 2008.

My duties and responsibilities include the investigation of federal crimes, including

violations of 21 U.S.C. §§ 841(a)(1) and 846. I have participated in numerous

investigations relating to the distribution of controlled substances, including cocaine,

heroin, fentanyl, and other substances. I have received significant training in the field of

narcotics enforcement and investigations. Through my training, education, and

experience, I have become familiar with the manner in which drug distribution

organizations conduct their illegal activities, including purchasing, manufacturing,

storing, and distributing narcotics, the laundering of illegal proceeds, and the efforts of




                                              2
      Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 3 of 11



persons involved in such activity to avoid detection by law enforcement. 1 In the course

of participating in investigations of drug distribution organizations, I have conducted or

participated in surveillance, the purchase of illegal drugs, the execution of search

warrants, debriefings of subjects, witnesses, and confidential informants, and reviews of

consensually recorded conversations, meetings, and Title III intercepts.

        4.       Based upon my training, experience, and involvement in prior

investigations, I know that individuals who distribute drugs often utilize motor vehicles

in order to obtain quantities of controlled substances from their source of supply for

distribution. I also know that individuals who are engaged in the distribution of controlled

substances utilize motor vehicles in order to transport controlled substances to various

locations in order to meet with and distribute controlled substances to prospective

purchasers. They also use motor vehicles to transport drug proceeds to and/or from their

illicit transactions, as well as to and/or from locations where these proceeds may be

counted and stored. Because individuals who are involved in the distribution of

controlled substances are highly cognizant of the presence of law enforcement, and often

engage in counter-surveillance maneuvers while traveling in a motor vehicle, it is

frequently difficult for law enforcement officers to effectively conduct surveillance. The

presence of a tracking device on a motor vehicle which is being utilized for the

distribution of controlled substances or the transportation of drug proceeds is beneficial




1
 Observations made and conclusions drawn throughout this affidavit that are based on my training and
experience also include the training and experience of other law enforcement agents and officers with
whom I have discussed these issues.

                                                    3
      Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 4 of 11



because it allows law enforcement officers to track the movement of the vehicle

effectively and to decrease the chance of detection.

       5.        The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses. In

preparing this affidavit, I have prepared reports and reviewed reports prepared by other

investigators of witness interviews, surveillance, and other investigative efforts regarding

this investigation. In addition, I have discussed this investigation with other officers

involved in the case. Through these conversations and my own analysis of these reports, I

am familiar with all aspects of this investigation. The information contained in this

affidavit is submitted for the sole purpose of supplying probable cause for the issuance of

an order authorizing the government, at any hour of the day or night, to install, monitor,

maintain, and remove a mobile tracking device which transmits an electronic signal that

can be used to detect the movement and location of the above described Subject Vehicle,

and make surreptitious entry into the vehicle at any hour of the day or night to install the

mobile tracking device, maintain the mobile tracking device, or remove the mobile

tracking device. This affidavit does not set forth all of my knowledge about this

investigation.

                                   PROBABLE CAUSE

       6.        The affidavit is based, in part, on information provided by a confidential human

source (“CHS”). CHS provided information to the Manchester Police Department (“MPD”)

about a drug trafficker named “Laurey” working in the Manchester, New Hampshire area. CHS

originally began cooperating with the MPD after being arrested on charges related to drug

distribution. Specifically, the MPD conducted controlled purchases of heroin or fentanyl from

                                              4
       Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 5 of 11



the CHS, totaling over 100 grams. 2 CHS is facing charges for those sales and is cooperating in

hopes of receiving consideration with respect to those pending criminal charges. He/she has not

yet been provided with any consideration for those charges. CHS has multiple convictions

including for Stalking, Disorderly Conduct, Criminal Mischief, Criminal Threatening, and

Simple Assault. Since CHS began cooperating, other officers and I have corroborated CHS’s

information through surveillance and other sources and have found it to be reliable. In addition, I

am aware that CHS cooperated with another law enforcement agency in the past and was found

to be reliable. It was not until after his/her cooperation ended, that law enforcement officers

became aware that he/she was selling drugs again, and began the investigation that led to his/her

current pending charges.

         7.       After CHS’s arrest, CHS told officers about a drug trafficker known as “Laurey”

who he/she has known for four years. He/she bought drugs that he/she re-sold to others from

Laurey and also had a social relationship with him. According to CHS, Laurey runs a drug

business in Manchester and sells large quantities of heroin or fentanyl. CHS does not know

where Laurey lives, but believes he may reside in the City of Manchester because when CHS

orders drugs to be delivered to Manchester, Laurey typically delivers it within 25 minutes. CHS

said that Laurey drives two vehicles, a silver older model Honda CR-V with a vehicle hide, used

to store drugs located in the center console area (the Subject Vehicle), and a newer black Honda




2
  We have not received lab results for any of the drugs discussed in this affidavit. I believe, based on my
training and experience, that the drugs are consistent with heroin or fentanyl, based on their color,
packaging, texture, and consistency.

                                                      5
       Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 6 of 11



CR-V with a hide located in the front passenger seat. 3 CHS said that both vehicles had New

Hampshire plates and Laurey drove both vehicles regularly to deliver drugs. CHS said that

he/she knew that Laurey was not the registered owner of the vehicles. CHS said he/she believed

that Laurey and his associates pay a person to register the vehicles for them.

         8.       CHS said Laurey would deliver between 100 and 300 grams of heroin or fentanyl

at a time. CHS said that he believed he/she had seen as much as two kilograms of heroin or

fentanyl inside the aftermarket hide in the Subject Vehicle. CHS said that Laurey delivered the

drugs alone and rarely had anyone else with him. CHS explained that Laurey could be contacted

at any time and was usually always available to make a delivery. CHS bought drugs from

Laurey as recently as October 2019.

         9.       On October 10, 2019, the MPD instructed CHS to conduct a controlled

drug buy from Laurey. CHS placed a phone call to Laurey, in the presence of MPD

officers, and requested to purchase 12 “fingers” (approximately 120 grams) of

heroin/fentanyl. CHS explained that in addition to paying for those drugs, he/she would

also have to pay Laurey $400 owed from a previous drug debt. In addition, CHS

explained that when CHS ordered 12 fingers, Laurey would “front” him an additional six

fingers. CHS therefore expected to receive 18 fingers even though he/she ordered 12.

MPD officers searched CHS and his/her vehicle for money or contraband, provided CHS

with MPD recorded currency, and outfitted CHS with a recording device. They kept CHS

under surveillance as CHS went to meet Laurey. At the designated meet location, officers




3
 The CS originally stated that these vehicles were Civics, but later corrected himself to identify the
vehicles as CR-Vs.

                                                      6
     Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 7 of 11



observed the Subject Vehicle arrive. They then observed CHS get out of his/her vehicle

and enter the Subject Vehicle for approximately 3-4 minutes. They then observed CHS

exit the car and the Subject Vehicle drove away. Officers surveilled CHS to a designated

meeting location where CHS turned over approximately 180 grams of a mixture and

substance that MPD officers believed, based on their training and experience, to contain

heroin or fentanyl. CHS said that when he/she entered the Subject Vehicle, Laurey used

the windshield wiper switch to open the “hide” which was located in the dash board

above the center console. CHS said that Laurey took the drugs out of the hide and placed

the CHS’s cash inside the hide. CHS said he/she observed other packages of drugs in the

hide as well. CHS took a photo of the hide and provided it to MPD officers. CHS and

his/her vehicle were searched after the purchase with negative results.

       10.     On October 15, 2019, the MPD instructed CHS to conduct a second

controlled buy from Laurey. CHS placed another order for approximately 120 grams of

heroin/fentanyl from Laurey. Again, MPD officers searched CHS and his/her vehicle for

money or contraband, provided CHS with MPD recorded currency, and outfitted CHS

with a recording device. They kept CHS under surveillance whenever possible as CHS

went to meet Laurey. Although Laurey was not immediately available, the controlled

purchased happened a few hours after the initial order. Officers observed the CHS travel

to the designated meeting location. They then observed the Subject Vehicle arrive and

watched as CHS got out of his/her vehicle and entered the Subject Vehicle.

Approximately 1-2 minutes later, CHS exited the Subject Vehicle and returned to his/her

vehicle. CHS then drove to meet MPD officers at the predetermined meeting location and

turned over approximately 180 grams of a substance containing what MPD officers

                                             7
      Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 8 of 11



believed, based on their training and experience, to be heroin/fentanyl. Again, per their

previous agreement, Laurey gave CHS an extra approximately 60 grams. CHS explained

that when he/she was in the car, Laurey again took the drugs out of the hide in the

dashboard above the center console. Again, CHS observed various other bags of drugs

inside the hide. CHS and his/her vehicle were searched after the purchase with negative

results.

           11.   Later that night, CHS contacted officers and told them that Laurey had

called him/her and was planning to come by CHS’s house to give him/her something.

Officers instructed CHS to tell Laurey that he/she was unavailable and conducted

surveillance of CHS’s house. They observed the Subject Vehicle arrive outside CHS’s

residence. They then observed the driver of the Subject Vehicle enter the residence for

approximately 30 seconds and then come back out. According to CHS, he/she told

Laurey that he/she was unavailable and Laurey said that he would leave something for

CHS in the dryer, located in a common area of the residence. CHS went down to the

dryer after the Subject Vehicle left and found a finger, approximately ten grams, of

heroin/fentanyl. CHS then brought the drugs to law enforcement officers. CHS did not

know why Laurey brought him/her the extra drugs. Officers suspect it may be because

Laurey kept CHS waiting earlier in the day when CHS ordered the larger quantity of

drugs.

           12.   Officers have observed the Subject Vehicle parked at a residence on

Country Club drive in Manchester, New Hampshire various nights over the past few

weeks and believe that Laurey may reside there. A tracking device on the Subject Vehicle

will expand the limited capabilities of this investigation and will be valuable in allowing

                                              8
      Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 9 of 11



investigators to effectively follow the movement of Laurey at all times, to include times

when physical surveillance is not possible or practical, while decreasing the chance of

detection. This affiant and other involved investigators intend to utilize this information

to assist with the possible interdiction of future drug deliveries, as well as to assist in

identifying sources of supply, customers, drug and/or currency stash locations, and

locating other evidence that will assist in learning the full nature and scope of Laurey’s

criminal activities.

        13.     In order to track the movement of the Subject Vehicle effectively and to

decrease the chance of detection, I seek authorization to place a tracking device in or on

the Subject Vehicle while it is in the District of New Hampshire. Because Laurey

sometimes parks the Subject Vehicle in driveways and on other private property, it may

be necessary to enter onto private property and/or move the Subject Vehicle to effect the

installation, repair, replacement, and removal of the tracking device. Specifically, I seek

authority to enter onto the premises of 4 Country Club Drive, Manchester, New

Hampshire, to install the device as the vehicle has been parked in the parking lot of that

residence. To ensure the safety of the executing officer(s) and to avoid premature

disclosure of the investigation, it is requested that the court authorize installation,

maintenance, and removal of the tracking device during both daytime and nighttime

hours. The Subject Vehicle will be highly visible during daytime hours. Therefore, it is

hereby requested that the Honorable Court allow for law enforcement officers to install

the tracking device at any time in the day or night.

        14.     In the event the Court grants this application, there will be periodic

monitoring of the tracking device during both daytime and nighttime hours for a period

                                               9
     Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 10 of 11



not to exceed 45 days following issuance of the warrant. Because Laurey may sometimes

park the Subject Vehicle on private property, this application also requests authority to

make covert entry, without approval or knowledge of the owner, custodian, or occupants

onto private property, if necessary, being the driveway, land, and curtilage of 4 Country

Club Drive, Manchester, New Hampshire. This application also requests authority to

make covert entry into, or possibly move, without approval or knowledge of the owner,

custodian, or user, the Subject Vehicle, if necessary, to effect the same. The tracking

device may produce signals from inside private garages or other such locations not open

to the public or visual surveillance.

                             AUTHORIZATION REQUEST

       15.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 3117, that

authorizes members of the DEA, the MPD, or their authorized representatives, including

but not limited to other law enforcement agents and technicians assisting in the above-

described investigation, to install a tracking device in or on the Subject Vehicle within

the District of New Hampshire within 10 days of the issuance of the proposed warrant, to

maintain, repair, and/or replace the tracking device as necessary, and to remove the

tracking device from the Subject Vehicle after the use of the tracking device has ended;

to install, maintain, and remove the tracking device during both daytime and nighttime

hours; and, if necessary, to surreptitiously enter the resident parking areas of the locations

specified herein to effect the installation, repair, replacement, and removal of the tracking

device; and to monitor the tracking device for a period of 45 days following the issuance

of the warrant, including when the tracking device is inside private garages and other

                                             10
     Case 1:19-mj-00212-AJ Document 1-1 Filed 10/22/19 Page 11 of 11



locations not open to the public or visual surveillance, both within and outside the

District of New Hampshire.

       16.     In accordance with 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), I further request that the warrant delay notification of the execution of

the warrant for 30 days after the end of the authorized period of tracking (including any

extensions thereof) because there is reasonable cause to believe that providing immediate

notification may have an adverse result, as defined in 18 U.S.C. § 2705. Providing

immediate notice would seriously jeopardize the ongoing investigation by prematurely

revealing its existence and giving suspects an opportunity to flee from prosecution,

destroy or tamper with evidence, intimidate potential witnesses, notify confederates, and

change patterns of behavior.

                                                      Respectfully Submitted,


                                                      /s/ Kevin Rutina
                                                      Kevin Rutina
                                                      Task Force Officer
                                                      Drug Enforcement Administration


       Subscribed and sworn to before me on October 22, 2019.


       _________________________________________
       DANIEL J. LYNCH
       UNITED STATES MAGISTRATE JUDGE




                                             11
